       Case 1:19-cv-03522-LJL-SDA Document 99 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Robert Ortiz,
                                                                                 9/16/2021
                               Plaintiff,

                   -against-                                 1:19-cv-03522 (LJL) (SDA)

Police Department of the 25th Precinct et al.,               ORDER

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The formerly pro se Plaintiff having recently retained counsel (see Not. of Appearance,

ECF No. 98), the Court hereby ORDERS, as follows:

       1.       The telephone conference scheduled for Thursday, October 7, 2021, at 12:00

                p.m. shall be counsel-only; Plaintiff need not appear personally. At the scheduled

                time, counsel shall call (888) 278-0296 (or (214) 765-0479) and enter access code

                6489745.

       2.       Counsel to Defendants Raymond Low, Zavier Reynoso and Manuel Cordova is

                reminded that he shall, within 48 hours of his receipt of the final decision issued

                in connection with his clients’ NYPD administrative trial, file to the ECF docket a

                copy of that final decision. (See Order, ECF No. 90, ¶ 1.)

SO ORDERED.

DATED:          New York, New York
                September 16, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
